Filed 12/13/22 P. v. Hoover CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095507

           v.                                                                    (Super. Ct. No. 18FE012526)

 KEVIN MICHAEL HOOVER,

                    Defendant and Appellant.




         Appointed counsel for defendant Kevin Michael Hoover asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Based on our review of the record, we will
modify the judgment to strike a fee that is no longer valid. Finding no other arguable
error that would result in a disposition more favorable to defendant, we will affirm the
judgment as modified.
                                                             I
         In May 2017, defendant became enraged when he found his future wife (the
victim) watching television with his roommate in the roommate’s bedroom. Defendant



                                                             1
pulled the victim out of the bedroom and punched her in the face, giving her a black eye.
In September 2017, defendant argued with the victim over whether he could drive her
car. Defendant got into the car, started it, and put it into reverse. The victim’s leg got
caught in the door and she was struck, causing bruises to her leg, arm, and face. In
June 2018, defendant punched and dragged his dog before picking it up and slamming
it into a fence, causing injuries to the dog.
       Defendant pleaded no contest to felony animal cruelty (Pen. Code, § 597,
subd. (a))1 and inflicting corporal injury on a spouse (§ 273.5, subd. (a)). The parties
agreed to an aggregate prison term of four years eight months, with execution suspended
and defendant placed on probation for five years. The remaining counts were dismissed.
The trial court sentenced defendant consistent with the agreement, but later reduced
defendant’s term of probation to four years. The trial court awarded two days of
presentence credit and imposed various fines and fees, including a 10 percent restitution
interest fee under former section 1214.5. The trial court subsequently ordered defendant
to pay $8,465.06 in victim restitution.
       Defendant did not obtain a certificate of probable cause.
                                                II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       The trial court imposed a 10 percent restitution interest fee pursuant to former
section 1214.5. However, that fee is no longer valid following the enactment of




1 Undesignated statutory references are to the Penal Code.


                                                2
Assembly Bill No. 177 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 257, §§ 33, 35), which
repealed section 1214.5, effective January 1, 2022. Assembly Bill No. 177 also added
section 1465.9, which provides in relevant part: “On and after January 1, 2022 the
balance of any court-imposed costs pursuant to [Section 1214.5], as [that] section[ ]
read[s] on December 31, 2021, shall be unenforceable and uncollectible and any portion
of a judgment imposing those costs shall be vacated.” (§ 1465.9, subd. (b).) We will
modify the judgment to strike the invalid fee.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is modified to strike the fee imposed pursuant to former
section 1214.5. The judgment is affirmed as modified. The trial court is directed to
prepare an amended minute order and/or order of probation as appropriate.



                                                    /S/
                                                 MAURO, Acting P. J.



We concur:



    /S/
KRAUSE, J.



    /S/
BOULWARE EURIE, J.




                                             3